April 23, 2013 VIA EDGAR Division of Corporate Finance United States Securities & Exchange Commission treet North East Washington, D.C.20549-3561 Attention: Mara L. Ransom, Esq., Assistant Director Re:Omagine, Inc. Registration Statement on Form S-1 File No. 333-183852 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Omagine, Inc. (the “Company”) respectfully requests that the effective date of the registration statement referred to above be accelerated so that it will become effective at3:00 p.m., Eastern Time, on April 25, 2013, or as soon thereafter as possible. The Company hereby acknowledges the following: ● that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/Frank J. Drohan Frank J. Drohan Chief Executive Officer
